Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
As a preliminary matter, Examiner notes that the broadest reasonable interpretation of the term “hook-shaped” includes a part that is generally concave.  This interpretation is consistent with at least one common dictionary definition of the term see, in particular the definition of ‘hook’ being “a curved cutting instrument, especially as used for reaping or shearing” in the Oxford Languages dictionary.  Also, there is no special definition of the term hook in the present specification that precludes this interpretation of the term.  Additionally, there is abundant evidence from several prior art references, listed below, which show that this is a reasonable interpretation of the term “hook”.  See: US20180235650 -- paragraphs 0064, 0067, and 0068, and Figs. 5-8; USPGPUB 20140033543; US20180050457 – see blade hook 19 and paragraph 0021; US8512107 -- see edge 16b; and US201300251391504 – see Fig 58. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5692307, Whited et al., hereafter Whited.
Regarding Claim 21, Whited discloses an annular rotary blade for a power operated rotary knife, the annular rotary knife blade comprising: 
an annular rotary knife blade (fig’s 1-6, blade 16) for a power operated rotary knife, the annular rotary knife blade comprising: 
an annular body (72) and a blade section (74) the annular body including a bearing surface (top part of 72) for rotational support of the rotary knife blade (col. 3, lines 15-20) and said body including a driven gear (fig 2, 76) for rotationally driving the rotary knife blade (col. 3, 30-40), the blade section including a blade section wall extending inwardly from the annular body (80/82, see fig 1-2), a radially inner portion of the blade section wall (82) including a plurality of circumferentially spaced apart notches (92b) extending into the blade section wall (fig 4-6), each of the plurality of notches including a peripheral wall surrounding a central open portion, the peripheral wall including a leading portion, a central portion and a hook-shaped trailing portion terminating at a termination point (see annotated fig 5 below), the leading portion and the hook-shaped trailing portion being circumferentially spaced apart by the central portion (see annotated fig 5 below, and see claim  interpretation of “hook” discussed in the claim interpretation section above, where a hook is interpreted as being generally curved/concave), the hook-shaped trailing portion including a cutting portion (since the whole of the parts 92a and 92b are cutting parts), at least a portion of the hook-shaped trailing portion extending circumferentially beyond the termination point of the hook-shaped trailing portion (see annotated fig 5 below).


    PNG
    media_image1.png
    919
    802
    media_image1.png
    Greyscale

Regarding Claim 28, Whited discloses an annular rotary knife blade (fig’s 1-6, blade 16) for a power operated rotary knife (figs 1-8), the annular rotary knife blade comprising: an annular body (72) and a blade section (74) centered about an axis of rotation (fig 1), the annular body including a bearing surface (top part 72) for rotational support of the rotary knife blade (col. 3, lines 15-20) and a driven gear (fig 2, 76) for rotationally driving the rotary knife blade (col.3, 30-40), the blade section including a blade section wall extending inwardly from the annular body (80/82 see fig 1-2), a radially inner portion of the blade section wall (82) including a plurality of circumferentially spaced apart notches extending into the blade section wall (92b), each of the plurality of notches including a peripheral wall surrounding a central open portion, the peripheral wall including a leading portion, a central portion and a U-shaped trailing portion terminating at a termination point (annotated fig 5 below), the leading portion and the U-shaped trailing portion being circumferentially spaced apart by the central portion, the U-shaped trailing portion including a cutting portion, a cutting edge of the rotary knife blade comprising the cutting portion of each of the plurality of circumferentially spaced apart notches including a peripheral wall surrounding a central open portion, the peripheral wall including a leading portion, a central portion and a U-shaped trailing portion terminating at a termination point, the leading portion and the U-shaped trailing portion being circumferentially spaced apart by the central portion, the U-shaped trailing portion including a cutting portion and at least a portion of the U-shaped trailing portion extending circumferentially beyond the termination point of the U-shaped trailing portion (see annotated fig 5).

    PNG
    media_image1.png
    919
    802
    media_image1.png
    Greyscale


                Regarding Claims 22 and 29 Whited discloses the annular body includes an inner wall and an outer wall and an upper end and a lower end (fig 3) and the driven gear of the annular body comprises a circumferential set of gear teeth (176, fig 1 and 2).
Regarding Claims 23 and 30, Whited discloses the circumferential set of gear teeth of the driven gear extend axially downward from the upper end of the annular body (fig 2).
Regarding Claims 24 and 31, Whited discloses the annular body includes an inner wall and an outer wall and an upper end and a lower end (fig 2-3) and the bearing surface of the annular body comprises a blade bearing race extending radially inwardly into the outer wall of the annular body (surface of the blade body which is in contact with the inner surface of wall 74).
Regarding Claims 25 and 32, Whited discloses the blade section extends from a lower end of the annular body (fig 2-3).
Regarding Claims 26 and 33, Whited discloses the blade section wall extends between an upper end of the blade section and a lower end of the blade section and the blade section wall comprises a frustoconical wall (fig 2-5).
Regarding claims 27 & 34, Whited discloses for each of the plurality of notches, the central portion of the peripheral wall is generally linear (See annotated fig 5 above; note that ‘generally linear’ does not require perfectly or completely linear), where the central open portion is generally linear (see also 35 USC 112 rejection above.  Even though the portion annotated above may not be perfectly linear in shape, it is generally linear as the limitation is best understood because ‘generally’ permits some deviation from linear.  In the most recent Action Examiner did not properly construe the language “generally linear” and thus mistakenly considered this allowable subject matter.  Because of this new understanding of the language, the allowable subject matter has been obviated).
Regarding Claim 35, Whited discloses an annular rotary knife blade for a power operated rotary knife (fig’s 1-6, blade 16), the annular rotary knife blade comprising: an annular body 72 including a bearing surface (top part of part 72) for rotational support of the rotary knife blade and a driven gear 75 for rotationally driving the rotary knife blade (col. 3 lines 25-36), the rotary knife blade further including a blade section wall extending inwardly from the annular body (80/82, see fig 1-2),  a radially inner portion of the blade section wall including a plurality of circumferentially spaced apart notches (92b) extending into the blade section wall (fig 4), each of the plurality of notches including a peripheral wall surrounding a central open portion (see annotated fig 5), the peripheral wall including a leading portion, a central portion and a trailing portion, the leading portion and the trailing portion being spaced apart by Page 4 of 18Serial No.: 16/808,020 Filing Date: March 3, 2020Docket No. BET-024680 US CON2-1the central portion, the central portion being linear and the trailing portion including a cutting portion (see annotated fig 5 above, and note that the part labeled “central open portion” is linear).  
Regarding Claim 36, Whited discloses wherein for each of the plurality of notches, the trailing portion of the peripheral wall is generally hook-shaped, the hook-shaped trailing portion including the cutting portion of the peripheral wall (annotated fig. 5 above).  
Regarding Claim 37 Whited discloses wherein for each of the plurality of notches, the trailing portion of the peripheral wall is generally U-shaped  the U-shaped trailing portion including the cutting portion of the peripheral wall (annotated fig. 5 above).  
Regarding Claim 38, Whited discloses wherein the annular body includes an inner wall and an outer wall and an upper end and a lower end and the driven gear of the annular body comprises a circumferential set of gear teeth (teeth of gear part 75) are formed from the upper end of the annular body (fig 2).  
Regarding Claim 39, Whited discloses the annular body includes an inner wall and an outer wall and an upper end and a lower end and the bearing surface of the annular body comprises a blade bearing race extending radially inwardly into the outer wall of the annular body.  
Regarding Claim 40, Whited discloses wherein the blade section extends from a lower end of the annular body and the blade section wall extends between an upper end of the blade section and a lower end of the blade section and the blade section wall comprises a frustoconical wall (fig 2-5). 
Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. Applicant argues (as to Claim 21 an the claims which depend from claim 21) that Whited lacks the lower section of the notches being hook shaped because the lower portions does not “bend or curve back at an angle to form a hook shape”.  To support this, Applicant provides a narrow definition of “hook”, namely: “a piece of metal or other material, curved or bent back at an angle, for catching hold of or hanging things on”.  While this is one definition of the term, there are other also pertinent definitions of the term hook.  For instance, from Merriam Webster’s dictionary the definition of hook is: “a curved or bent device for catching, holding, or pulling” and “something curved or bent like a hook”.  There is nothing in these definitions which require the hook shape to include a trailing angle, or an angle that is circumferentially rearward of the termination point.  The hook shaped portion annotated above is a curved or bent device and is thus hook shaped.
Applicant argues (as to Claim 28 an the claims which depend from claim 28) that Whited lacks the lower section of the notches being U-shaped because the lower portions does not “bend or curve back at an angle to form a U-shape.  Applicant appears to be defining U-shape as requiring some sort of trailing portion that is bent back forming an angle. There is nothing in meaning of being U-shaped  which requires a trailing angle.  As the term is best understood, and since no special definition is provided, the term u-shaped simply needs to include an arcuate inwardly extending part.  The u shaped portion annotated above is concave, thus u shaped.
Applicant’s arguments as to the 35 USC 112 rejections are moot because Applicant has amended the claims to make the 35 USC 112 rejections moot.
Examiner notes that the trailing portions of the present application do indeed appear to be differently shaped than the portions shown in Whited.  However, further amendments may be necessary to highlight these differences.  For instance, the hook shaped trailing portion is both concave, and the concave hook- shaped trailing portion including a cutting portion and at least a portion of the concave hook-shaped trailing portion extends circumferentially trailing beyond the termination point of the hook-shaped trailing portion.  Thus if it can be established that the trailing portion is circumferentially behind or circumferentially trails the termination point then this would overcome the present rejection and any other cited art, but would require further search to determine allowability.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724